DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “joining by thermal fusion, to the mouth part, the body part that is separately fabricated”. It is unclear whether the body part is fabricated before the thermal fusion step or after the thermal fusion step.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over BALZEAU (US 6,227,392) in view of BAAK (US 3,346,357).
Balzeau teaches a fabricating method for a quartz vial having a body part, a bottom part closing a lower end of the body part, and a cylindrical mouth part disposed at an upper end of the body part and having a thread at an outer peripheral surface (see figure 3). Balzeau teaches fabricating the mouth part by forming the thread at an outer peripheral surface of a cylindrical quartz glass member by shaving (col. 2 lines 4-6, figure 2). Balzeau teaches joining the mouth part to the body part (col. 42-52).
Balzeau is silent to the parts being thermally fused.
Baak teaches a fabricating method for a glass container.  Baak teaches thermally fusing a bottom part and top part to a body part to form a container (see figures 2-5, col. 5 lines 10-17). It would have been obvious to one of ordinary skill in the art to modify the method of Balzeau to thermally fuse the mouth part to the body part because Baak teaches that this results in a container having a higher strength (col. 5 lines 14-16) and Balzeau teaches that the vial may undergo thermal treatment (col. 2 lines 5-6).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DICHTER (US 2,935,819) in view of GEE (GB 2098199).
Dichter teaches a fabricating method for a vial having a body part for containing a substance, a bottom part closing a lower end of the body part, and a cylindrical mouth part disposed at an upper end of the body part and having a thread at an outer peripheral surface (see figure 8). Dichter teaches the fabricating method comprises the steps of forming the mouth part by shaving a glass member (see figure 5); and forming the body part by hot working a portion of the glass member adjacent to the mouth part (see figures 7-9).  Figures 4-9 show the entire vial including the body part, the bottom part and the mouth part is integrally formed from a single glass member.  
Dichter is silent to the glass being quartz.
Gee teaches a method of making glass tubing. Gee teaches that the glass tubing is made of quartz (col. 1 lines 10-15). It would have been obvious to one of ordinary skill in the art to use quartz glass for the material of Dichter because Dichter teaches that the starting material is glass tubing (col. 1 lines 15-16).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over BALZEAU (US 6,227,392) in view of BAAK (US 3,346,357) as applied to claim 1 above, and further in view of FRANK (US 130,207).
Balzeau as modified by Baak teaches a fabricating method for a quartz vial. Balzeau teaches the neck undergoes mechanical treatment such as cutting, polishing, and grinding (col. 2 lines 4-6) does not explicitly state that the inner surface is threaded.
Frank teaches a fabricating method for glass bottle. Frank teaches forming an inner peripheral surface of the mouth part by shaving (col. 2 lines 35-37).  It would have been obvious to one of ordinary skill in the art to modify the method of Balzeau to include the shaving step of Frank because Balzeau teaches the neck undergoes mechanical treatment such as cutting, polishing, and grinding (col. 2 lines 4-6).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DICHTER (US 2,935,819) in view of GEE (GB 2098199) as applied to claim 2 above, and further in view of FRANK (US 130,207).
Dichter as modified by Gee teaches a fabricating method for a quartz vial. Balzeau teaches the neck undergoes mechanical treatment such as cutting, polishing, and grinding (col. 2 lines 4-6) does not explicitly state that the inner surface is threaded.
Frank teaches a fabricating method for glass bottle. Frank teaches forming an inner peripheral surface of the mouth part by shaving (col. 2 lines 35-37).  It would have been obvious to one of ordinary skill in the art to modify the method of Dichter to include the shaving step of Frank because Dichter teaches that a further threading step may be performed on the glass (col. 6 lines 35-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741